                                    Case 19-21621-AJC                     Doc 2     Filed 08/29/19        Page 1 of 1
                                                        UNITED STATES BANKRUPTCY COURT
                                                      SOUTHERN DISTRICT OF FLORIDA
                                                                        www.flsb.uscourts.gov
In re:                                                                                          Case No.
Mary Z Mirian                                                                                   Chapter 13


                                                              Debtor/

                         APPLICATION FOR INDIVIDUALS TO PAY THE FILING FEE IN INSTALLMENTS



1.   Which chapter of the Bankruptcy Code are you choosing to file under:

         Petition Filing Fee                                         Initial Installment Payment             Final Installment Payment
             Chapter 7:     $335                                                 $167.50                               $167.50
             Chapter 11: $1,717                                                  $858.50                               $858.50
             Chapter 12: $275                                                    $137.50                               $137.50
             Chapter 13: $310                                                    $155.00                               $155.00


2.   I am unable to pay the full filing fee with the petition and apply to pay in installments in accordance with Bankruptcy Rule 1006,
     Local Rule 1006-1 and the current mandatory payment schedule established by this court.

3.   I understand that, in order for this application to be approved absent further order of the court, I must have paid half of the filing
     fee due at the time of filing my petition and I must pay the remaining half which equals $ 155.00                 on or before 60
     days from the filing date of my petition.

4.   I understand that payment must be in cash or cashier’s check unless submitted electronically by an attorney.

5.   I understand that if I fail to pay the fee when due, my bankruptcy case may be dismissed and I may not receive a discharge of my
     debts. If I am a chapter 13 debtor, I understand that upon confirmation of my plan, the unpaid balance of the filing fee must be
     paid in full. If I am a chapter 7 debtor, I understand my discharge will not be entered until my filing fee is paid in full.

6.   I understand that I must pay the entire filing fee before making any more payments or transfer any more property to an attorney,
     bankruptcy petition preparer, or anyone else for services in connection with this bankruptcy case.


Signature of Attorney                                    Date                           Signature of Debtor                                   Date
                                                                                        (In a joint case, both spouses must sign.)
Carolina A. Lombardi 241970
Name of Attorney                                                                        Signature of Joint Debtor (if any)                    Date




LF-3(rev. 12/01/15)
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                           Best Case Bankruptcy
